IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,453




EX PARTE PABLO PEDRO CORDERO, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20080D05179 IN THE 409th DISTRICT COURT
FROM EL PASO COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault of a child and sentenced to fifteen years’ imprisonment. 
            Applicant contends that his counsel rendered ineffective assistance because he failed to
properly advise him regarding his appellate rights.    
            The trial court has determined that Applicant was deprived of his right to a meaningful appeal
due to the ineffective assistance of counsel.  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 20080D05179
from the 409th Judicial District Court of El Paso County.  Applicant is ordered returned to that time
at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain
a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
 
Delivered: November 17, 2010
Do Not Publish